  Case 14-14560         Doc 39     Filed 11/05/18 Entered 11/05/18 08:04:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14560
         John Anthony Reed

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/18/2014.

         2) The plan was confirmed on 07/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/12/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,700.00.

         10) Amount of unsecured claims discharged without payment: $339,381.42.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14560        Doc 39        Filed 11/05/18 Entered 11/05/18 08:04:42                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $23,460.00
       Less amount refunded to debtor                             $139.99

NET RECEIPTS:                                                                                     $23,320.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $974.17
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,974.17

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                  Unsecured      1,134.00       1,194.50         1,194.50          85.12       0.00
BANK OF AMERICA                   Unsecured     10,797.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER             Secured        2,363.00       2,433.86         2,433.86           0.00       0.00
DISCOVER BANK                     Unsecured            NA       1,739.38         1,739.38        123.95        0.00
DISCOVER BANK                     Unsecured      6,002.00       6,002.08         6,002.08        427.70        0.00
DISCOVER FIN SVCS LLC             Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS TITLE LOANS              Unsecured            NA            NA            276.91          19.73       0.00
ILLINOIS TITLE LOANS              Secured        2,920.00       3,196.91         2,920.00      2,920.00      68.86
NAVIENT SOLUTIONS INC             Unsecured     32,809.00     53,848.37        53,848.37       3,837.14        0.00
NAVIENT SOLUTIONS INC             Unsecured      7,102.00     33,777.15        33,777.15       2,406.90        0.00
NAVIENT SOLUTIONS INC             Unsecured      2,767.00       7,224.08         7,224.08        514.78        0.00
SALLIE MAE                        Unsecured      4,842.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      4,254.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      7,451.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      6,383.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      7,694.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      5,092.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      3,690.00            NA               NA            0.00       0.00
SALLIE MAE                        Unsecured      5,216.00            NA               NA            0.00       0.00
SPRINT NEXTEL                     Unsecured         398.00        416.55           416.55          29.68       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     14,709.00    111,032.38       111,032.38       7,911.98        0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,910.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      6,781.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured         968.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,910.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      9,821.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      1,994.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured     13,932.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      7,552.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured     13,804.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      2,074.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-14560        Doc 39       Filed 11/05/18 Entered 11/05/18 08:04:42                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal       Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/SALLIE MA   Unsecured      9,821.00              NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      5,585.00              NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured         233.00             NA             NA           0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      1,423.00              NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                   $0.00
      Mortgage Arrearage                                        $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                               $2,920.00         $2,920.00                  $68.86
      All Other Secured                                     $2,433.86             $0.00                   $0.00
TOTAL SECURED:                                              $5,353.86         $2,920.00                  $68.86

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $215,511.40          $15,356.98                    $0.00


Disbursements:

       Expenses of Administration                               $4,974.17
       Disbursements to Creditors                              $18,345.84

TOTAL DISBURSEMENTS :                                                                           $23,320.01




UST Form 101-13-FR-S (09/01/2009)
  Case 14-14560         Doc 39      Filed 11/05/18 Entered 11/05/18 08:04:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
